—In an action to recover damages for medical malpractice, plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County (Pantano, J.), dated March 1, 1985, as denied her motion for leave to amend the complaint to assert a cause of action for wrongful death.
Order affirmed, insofar as appealed from, with one bill of costs.
Plaintiff failed to submit competent medical proof of a causal connection between the alleged malpractice in 1983 and the death of the original plaintiff in 1984 (see, e.g., Florentino v Cobble Hill Nursing Home, 101 AD2d 825; Ortiz v Bono, 101 AD2d 812; Wood v Southside Hosp., 45 AD2d 1052; Robbins v Healy, 35 AD2d 850). Mangano, J. P., Bracken, Weinstein, Lawrence and Hooper, JJ., concur.